Citation Nr: 1135916	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected thoracic and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the San Antonio RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In September 2010, the Board remanded the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability and the issue stated above for a VA examination.  

Following the remand, VA received an October 2010 statement from the Veteran wherein he requested service connection for a bilateral knee disability as secondary to his service-connected thoracic and lumbar spine disabilities.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the September 2010 remand, the Board ordered the RO to readjudicate the matter of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.  The Board observed that in the May 2007 rating decision, the RO had incorrectly addressed the claim for a cervical spine disability as a new claim when it should have been addressed as a claim to reopen.  The Board noted that in a January 2007 private medical treatment record, Dr. H.J.H. linked the Veteran's peripheral neuropathy of the upper extremities to his cervical spine disability, characterized as traumatic and degenerative changes of the cervical spine.  The Board stated that because the outcome of the new and material claim could have an impact on the pending service connection claim, the Board finds that the new and material claim is inextricably intertwined with the service connection issue currently before the Board.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

The Board ordered the RO to readjudicate the Veteran's cervical spine disability claim that was filed in March 2007 as a new and material claim and not as an original claim.  However, it does not appear from the evidence associated with the Veteran's claims file that the RO readjudicated the claim for a cervical spine disability.  This is particularly significant as a favorable outcome with regards to the claim for the cervical spine claim will likely result in a grant for the claim for peripheral neuropathy of the upper extremities.  Therefore, the claim must be remanded for the RO to readjudicate the claim for the cervical spine disability before the Board can properly address the claim for service connection for peripheral neuropathy of the upper extremities.  Stegall v. West, 11 Vet. App. 268 (1998) (The Board errs as a matter of law when it fails to ensure compliance.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO must readjudicate the Veteran's cervical spine disability claim that was filed in March 2007.  In doing so, the RO must address the claim as whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cervical spine disability, to include as secondary to service-connected thoracic and lumbar spine disabilities.  The last final denial of the claim was in an October 2004 rating decision.  The claim was denied because there was no showing of a nexus.  Thus, the RO must determine whether the Veteran has submitted new and material evidence to reopen a claim for entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected thoracic and lumbar spine disabilities.  Notice of the determination, and the Veteran's appellate rights, should be provided to the Veteran.

2.  The RO/AMC must ensure that the claim for whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cervical spine disability, to include as secondary to service-connected thoracic and lumbar spine disabilities, is readjudicated.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the claim for whether the Veteran has submitted new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected thoracic and lumbar spine disabilities, has been readjudicated, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



